United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1758
                                   ___________

Yaya Bah,                             *
                                      *
             Petitioner,              *
                                      * Petition for Review of a Final
       v.                             * Decision of the Board of
                                      * Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      *     [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                             Submitted: January 12, 2007
                                Filed: March 6, 2007
                                 ___________

Before MURPHY, HANSEN, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      YaYa Bah, a native and citizen of Gambia, petitioned for asylum and relief
under the Convention Against Torture (CAT). The Immigration Judge (IJ) denied his
asylum petition as untimely and his other claims as without merit. The Board of
Immigration Appeals (BIA) affirmed. Bah now seeks review. We deny the petition for
review.

        Bah was placed in removal proceedings six months after the expiration of his
temporary visa. Bah conceded that he was removable but petitioned for asylum and
relief under CAT. Bah claimed political persecution because of his membership in the
United Democratic Party, Gambia's main opposition-political party. Bah also claimed
that members of the controlling party confronted him twice. However, he admitted
that he was not injured in either incident.

      The IJ determined that Bah's petition for asylum was time barred. The IJ also
found that Bah's other claims lacked credibility and denied CAT relief. The BIA
affirmed.

      The factual and legal basis of Bah's appeal are the same as a companion petition
recently reviewed by this court in Jallow v. Gonzales, 472 F.3d 569 (8th Cir. 2007).
For the reasons articulated in Jallow, we deny Bah's petition for review.
                        ______________________________




                                         -2-